FILED
                           NOT FOR PUBLICATION                              SEP 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CATHERINE BRYAN,                                 No.   13-56681

              Plaintiff-Appellant,               D.C. No.
                                                 3:10-cv-01605-CAB-KSC
 v.

SELECT PORTFOLIO SERVICING,                      MEMORANDUM*
INC.; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted September 21, 2017**


Before: SCHROEDER, HAWKINS, and N.R. SMITH, Circuit Judges.

      Catherine Bryan appeals pro se from the district court’s summary judgment

in her action alleging violation of the Truth in Lending Act (“TILA”) and other

claims concerning a loan secured by real property that she co-owned with her

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
mother Betty Bryan. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Edwards v. Wells Fargo & Co., 606 F.3d 555, 557 (9th Cir. 2010), and we

affirm.

      The district court properly granted summary judgment on Bryan’s TILA

claim and other related claims on the basis that Betty Bryan obtained the loan for a

business purpose, and the TILA disclosure requirements therefore did not apply.

See 15 U.S.C. §§ 1602(i), 1603(1), & 1631(a) (providing that certain disclosures

must be made when a credit transaction is primarily for personal purposes, but not

when a transaction is primarily for business purposes); see Johnson v. Wells Fargo

Home Mortg., Inc., 635 F.3d 401, 417-18 (9th Cir. 2011) (holding that a loan to

acquire, improve, or maintain non-owner occupied rental property was a loan for a

business purpose).

      The district court did not err in granting summary judgment on Bryan’s

claim for wrongful foreclosure and other claims arising from the foreclosure sale of

the property because Bryan failed to raise a genuine issue of material fact as to

whether she had conveyed her interest in the property to a corporation prior to the

foreclosure sale, and thus Bryan lacked standing to pursue these claims. See

Kirola v. City & Cty. of S.F., 860 F.3d 1164, 1174 (9th Cir. 2017).




                                          2
      Bryan also lacked standing to pursue claims under the Fair Debt Collection

Practices Act, California’s Rosenthal Fair Debt Collection Practices Act, and the

Real Estate Settlement Procedures Act because her mother Betty Bryan was the

only borrower on the loan. See 12 U.S.C. § 2601; 15 U.S.C. §§ 1692(e), 1692a(3);

Kirola, 860 F.3d at 1174.

      The district court did not abuse its discretion in denying Bryan’s motion for

reconsideration under Federal Rule of Civil Procedure 60(b)(1) and (d)(3). See

Benson v. JPMorgan Chase Bank, N.A., 673 F.3d 1207, 1211 (9th Cir. 2012)

(setting forth standard of review).

      All pending motions are denied.

      AFFIRMED.




                                         3